United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS           May 26, 2004
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 03-21001
                         Summary Calendar



                         KELLY LEWIS, JR.,

                       Plaintiff-Appellant,

                              versus

           THE ATTORNEY GENERAL OF THE STATE OF TEXAS,

                        Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-03-CV-586
                       --------------------

Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Kelly Lewis, Jr., appeals from the district court’s grant

of summary judgment in favor of the Texas Attorney General (AG).

Lewis had filed a 42 U.S.C. § 1983 civil rights complaint seeking

declaratory and injunctive relief.     Lewis argues that the Texas

statutory scheme for collecting child support arrearages violates

his procedural due process rights.   We review the district court’s




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                No. 03-21001
                                     -2-

order granting summary judgment de novo.            Melton v. Teachers Ins.

& Annuity Ass’n of America, 114 F.3d 557, 559 (5th Cir. 1997).

     Lewis       contends    that     the   Texas   statutory      scheme       is

unconstitutionally vague.           Lewis abandoned the issue when he did

not renew it in his amended complaint.              See Boelens v. Redman

Homes, Inc., 759 F.2d 504, 508 (5th Cir. 1985).                   He may not

raise the issue for the first time on appeal.              See Leverette v.

Louisville Ladder Co., 183 F.3d 339, 342 (5th Cir. 1999).

     Lewis also argues that the AG induced him into an illusory

agreement which failed to impose a mutual obligation on the AG.

Lewis’s reliance on contract principles is misplaced.             There is no

language in the statute to indicate that a contractual obligation

was created by the child support review orders.            Rather, the Texas

Family    Code    provides   that     the   child   support   review     orders

constitute    enforceable     court     orders.     TEX.   FAM.   CODE   ANN.    §

233.001(b)(Vernon 2002).       Lewis also argues that the AG failed to

inform him that he was not required to sign the child support

review orders, that he was entitled to a hearing, and that other

alternatives existed to signing the orders.            Lewis’s argument is

unavailing in light of the statutory warnings provided in the child

support review orders and corresponding waiver forms which he

signed.    See TEX. FAM. CODE ANN. § 233.018.

     Finally, Lewis argues that he was deprived of his property

without due process because the notice given by the state was
                            No. 03-21001
                                 -3-

insufficient under Mullane v. Central Hanover Bank & Trust Co.,

339 U.S. 306 (1950).

     The Texas statutory scheme is comparable to postjudgment

garnishment proceedings. See Brown v. Liberty Loan Corp. of Duval,

539 F.2d 1355, 1357 (5th Cir. 1976).   Similar to the enforcement of

an existing judgment, the child support review orders were a court-

ordered collection of arrearages on existing child support orders.

See id. at 1366.   Thus, Mullane is inapposite, where as here, Lewis

had prior notice via an existing court order that he was obliged to

pay child support payments.     Cf., Mullane, 339 U.S. at 309, 319

(publication in newspaper as the sole form of notice of levy on

trust account inadequate notice).   Moreover, the Texas Family Code

contains various comprehensive mechanisms whereby Lewis can avoid

execution on the levy.   TEX. FAM. CODE ANN. § 157.328 (Vernon 2002);

see Brown, 539 F.2d at 1365.   Lewis has not shown any error by the

district court. Accordingly, the judgment of the district court is

AFFIRMED.